     Case 1:18-cv-00438-AWI-BAM Document 117 Filed 08/13/21 Page 1 of 1


 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    DAVID PHILLIPS-KERLEY,                              Case No. 1:18-cv-00438-AWI-BAM
 8                        Plaintiff,                      ORDER DENYING STIPULATED
                                                          PROTECTIVE ORDER WITHOUT
 9            v.                                          PREJUDICE
10    CITY OF FRESNO,                                     (Doc. No. 116-1)
11                        Defendant.
12

13           On August 10, 2021, the parties filed a proposed stipulated protective order. (Doc. No.

14   116-1.) The stipulated protective order fails to identify the standard for sealing documents. Local

15   Rule 141.1(e), which states that “documents that are subject to a protective order may be filed

16   under seal only if a sealing order is first obtained.” In the stipulated protective order, the parties

17   propose “all material filed with the Court containing or disclosing Confidential Information shall

18   be filed under seal.” (Doc. No. 116-1 at 11 ¶ 7.5.) The parties fail to include a provision

19   acknowledging the requirements for sealing a document. The parties instead propose that all

20   documents identified as confidential under the protective order shall be filed under seal. Such a

21   clause would be contrary to Local Rule 141.1(e).

22           Accordingly, IT IS HEREBY ORDERED that the parties’ request for entry of the
     Stipulated Protective Order (Doc. No. 116-1) is DENIED without prejudice. The parties may file
23
     a modified protective order that addresses the requirements of Local Rule 141.1 by identifying the
24
     procedure for sealing documents pursuant to L.R. 141.1(e).
25
     IT IS SO ORDERED.
26
27       Dated:    August 12, 2021                               /s/ Barbara   A. McAuliffe              _
                                                          UNITED STATES MAGISTRATE JUDGE
28
                                                         1
